                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JACK JORDAN,                                     :
                                                 :
       Plaintiff,                                :      Civil Action No.:      17-2702 (RC)
                                                 :
       v.                                        :      Re Document Nos.:      53, 58
                                                 :
U.S. DEPARTMENT OF JUSTICE,                      :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

DENYING PLAINTIFF’S MOTION TO RECONSIDER AND DENYING PLAINTIFF’S SECOND MOTION
                                  TO COMPEL

                                     I. INTRODUCTION

       Plaintiff, Mr. Jack Jordan, moves for this Court to reconsider its August 23, 2019 minute

order, contending that the Court must amend the minute order because it was clearly erroneous.

Relatedly, Mr. Jordan moves to compel the release of certain evidence, an issue upon which this

Court has already repeatedly ruled. For the reasons explained below, the Court denies both

motions.

                                     II. BACKGROUND

       The Court presumes familiarity with its prior opinions in Mr. Jordan’s related litigation.

See generally Jordan v. U.S. Dep’t of Justice (“Jordan III”), 315 F. Supp. 3d 584 (D.D.C. 2018);

Jordan v. U.S. Dep’t of Labor (“Jordan II”), 308 F. Supp. 3d 24 (D.D.C. 2018); Jordan v. U.S.

Dep’t of Labor (“Jordan I”), 273 F. Supp. 3d 214 (D.D.C. 2017).

       This matter concerns a November 3, 2017, Freedom of Information Act (“FOIA”) request

submitted by Mr. Jordan to the Department of Justice (“DOJ”). Compl. ¶ 5, ECF No. 1. On

August 22, 2019, Mr. Jordan filed a motion requesting that the Court compel the Department of
Labor (“DOL”) to release the “Powers” email, which was related to his earlier filed action,

Jordan v. U.S. Dep’t of Labor, No. 16-cv-1868 (D.D.C. 2017). See Pl.’s Mot. Compel, ECF No.

51. The “Powers email” refers to a three-page email sent by Darin Powers to five fellow

employees of DynCorp, the company that Mr. Jordan was litigating against before the DOL. Id.

In the motion to compel, Mr. Jordan asked the Court to consider issues that it had found to be

meritless in prior proceedings. Id. Specifically, in Jordan I, the Court conducted an in camera

review of the Powers email and determined that it was protected from disclosure by privilege,

273 F. Supp. 3d at 227, 232, and the D.C. Circuit agreed, see Jordan v. U.S. Dep’t of Labor, No.

18-cv-5128, 2018 WL 5819393, at *1 (D.C. Cir. Oct. 19, 2018) (per curiam).

       As a result, the Court issued a minute order denying Mr. Jordan’s motion to compel the

release of the Powers email. Minute Order (Aug. 23, 2019). The Court reasoned that “[m]uch of

Plaintiff's motion rehashes arguments that this Court has already rejected in the multiple prior

opinions addressing the release of the Powers e-mail in both this case and related case Jordan v.

U.S. Dep’t of Labor, No. 16-cv-1868 (D.D.C.).” Id. Additionally, Mr. Jordan’s motion to

compel related to his FOIA case against the Department of Labor, and thus the Court concluded

that it could not “address any justifications for withholding documents made in response to that

request, [because they were] beyond the scope of this lawsuit.” Id. Mr. Jordan filed the instant

motion for reconsideration of the motion to compel on August 30, 2019. See generally Pl.’s

Mot. Recons., ECF No. 53.

       Before the Court ruled on that motion for reconsideration, Mr. Jordan filed a second

motion to compel the release of the Powers email. See Pl.’s Second Mot. Compel, ECF No. 58.

He seeks again the release of “all segregable portions of Powers’ email.” Id. at 21.




                                                 2
                                         III. ANALYSIS

                                A. Motion for Reconsideration

       Federal Rule of Civil Procedure 54(b) governs situations in which a party seeks

reconsideration of an interlocutory order. “In general, a court will grant a motion for

reconsideration of an interlocutory order only when the movant demonstrates: ‘(1) an intervening

change in the law; (2) the discovery of new evidence not previously available; or (3) a clear error

in the first order.’” Zeigler v. Potter, 555 F. Supp. 2d 126, 129 (D.D.C. 2008), aff’d, No. 09-cv -

349, 2010 WL 1632965 (D.C. Cir. Apr. 1, 2010) (quoting Keystone Tobacco Co., Inc. v. U.S.

Tobacco Co., 217 F.R.D. 235, 237 (D.D.C. 2003)).

       As best as the Court can determine, Mr. Jordan makes a single argument in the motion:

that the Court “made a decision beyond the adversarial issues presented” or “made an error in

failing to consider controlling decisions of law.” See Pl.’s Mot. Recons. at 17–24.

       Accordingly, because Mr. Jordan does not argue that there was “an intervening change in

the law” or that there is “new evidence [that was] not previously available,” the Court reviews its

minute order for clear error only, see Zeigler, 555 F. Supp. 2d at 129, and concludes that it did

not clearly err by denying Mr. Jordan’s motion to compel. Mr. Jordan believes that the DOJ

must release the emails or provide “evidence showing any privilege notation and any non-

commercial words slating any request for ‘advice,’ and [that] the DOJ must assert its own

justifications for concealing any portions of Powers’ email.” Pl.’s Mot. Recons. at 24. He is

incorrect. These issues have already been litigated, and this Court held that “DOJ was not

required to segregate from the e-mail and release words with minimal or no information

content.” See Jordan I, 273 F. Supp. 3d at 236. The Circuit agreed. See Jordan v. U.S. Dep’t of

Labor, No. 18-cv-5128, 2018 WL 5819393, at *1 (D.C. Cir. Oct. 19, 2018) (per curiam) (“[T]he




                                                 3
district court did not err in declining to require disclosure of such disjointed words that have

‘minimal or no information content.’” (quoting Mead Data Central, Inc. v. U.S. Dep’t of Air

Force, 566 F.2d 242, 261 n.55 (D.C. Cir. 1977))). It was therefore not clearly erroneous for this

Court to deny Jordan’s motion to compel on that basis. The Court accordingly denies Mr.

Jordan’s motion for reconsideration.

                                  B. Second Motion to Compel

       For similar reasons, the Court denies Mr. Jordan’s second motion to compel. Again, this

Court has held that the email was exempt from disclosure and declined to require disclosure of

isolated words that had minimal or no information content. See Jordan I, 273 F. Supp. 3d at 236.

Mr. Jordan’s new motion largely repeats prior arguments, and “[b]ecause the Court’s prior

Opinions thoroughly explain why it rejected these arguments, the Court need not elaborate

further here.” Mem. Op. Denying Plaintiff’s Mot. for Release of the Huber Email and Non-

Confidential Information in the Powers Email at 3, ECF No. 26.

                                       IV. CONCLUSION

       For the foregoing reasons, Mr. Jordan’s motion for reconsideration, ECF No. 53, and his

second motion to compel, ECF No. 58, are DENIED. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.


Dated: March 30, 2020                                               RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                  4
